DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Stephen Lam on 02/25/2022.
             The application has been amended as follows: 
            Claim 6 is cancelled.
 	 In claim 7, line 1, replace word "claim 6” with --claim 1--.

2.        (Currently Amended).
           Claim 1,  A docking station assembly for providing a releasably secure connection between an electronic controller device and one or more conductive pathways of a textile substrate comprising: a module dock station having a body fixedly connected to a substrate assembly mounted on the textile substrate, the body exposing an electrical dock connector configured for mating with an electrical controller connector of the electronic controller device; the substrate assembly comprising: a first substrate positioned to one side of the textile substrate, such that one or more first electrical connection locations of the first substrate are aligned with the one or more conductive pathways, the first substrate having the electrical controller connector mounted thereon and electrically connected to the one or more first electrical connection locations by one or more respective substrate conductive pathways; a second substrate positioned on wherein the one or more first electrical connection locations are eyelets or grommets leading to the electrical controller connector via the one or more respective substrate conductive pathways.           
Allowable Subject Matter
3.        Claims 1-5 and 7-10 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A docking station assembly for providing a releasably secure connection between an electronic controller device and one or more conductive pathways of a textile substrate comprising: a module dock station having a body fixedly connected to a substrate assembly mounted on the textile substrate, the body exposing an electrical dock connector configured for mating with an electrical controller connector of the electronic controller device; the substrate assembly comprising: a first substrate positioned to one side of the textile 
            Claims 2-5 and 7-10 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eller (US 6350130 B1) and Chiang (US 20090035944 A1).


           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2847